Electronically Filed
                                                         Supreme Court
                                                         SCPR-13-0000574
                                                         20-MAY-2013
                           SCPR-13-000574                10:16 AM

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               IN RE RONALD G. ROLNICK, Petitioner.


                         ORIGINAL PROCEEDING

      ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Upon consideration of Petitioner Ronald G. Rolnick’s
 petition to resign and surrender his license to practice law in
 the State of Hawai#i, filed pursuant to Rule 1.10 of the Rules of
 the Supreme Court of the State of Hawai#i (RSCH), and of the
 affidavits and exhibits in support thereof,
           IT IS HEREBY ORDERED that the petition is granted.
           IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
 that Petitioner shall comply with the notice, affidavit, and
 record requirements of RSCH Rule 2.16(a), (b), (d), and (g).
           IT IS FINALLY ORDERED that the Clerk shall remove the
 name of Petitioner Ronald G. Rolnick, attorney number 5900, from
 the roll of attorneys of the State of Hawai#i, effective with the
 filing of this order.
           DATED:   Honolulu, Hawai#i, May 20, 2013.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Simeon R. Acoba, Jr.
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack